DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘322 in view of Holingsworth (US 2,937,412).
‘322  discloses (see paragraph [0009] - paragraph [0012]; paragraph [0028]; paragraph [0028]; claim 1; figures 2,3,6) a metallic card wire (110,210, 310) comprising a rib portion (114, 214, 314) and a plurality of teeth, wherein the teeth have a tip segment (118, 218, 318), a front portion, a back portion (112, 212, 312), two sides and an interconnection section, wherein the interconnection section connects the back portion (112, 212, 312) of a tooth to the front portion of the previous tooth, wherein the tip segment (118, 218, 318) is where the front portion and the back portion (112, 212, 312) merge, wherein the teeth are leaning in the longitudinal direction of the card wire, wherein the front portion is where the teeth are leaning towards the longitudinal direction of the teeth, wherein the front portion comprises an undercut segment (124, 224) , wherein the undercut segment (124, 224) is a segment of the front portion of the card wire wherein in the undercut segment the included angles (a, a',a") of the tangents to the front portion with the longitudinal direction of the card wire are smaller than the included angles (p, p',p") of the tangents to the front portion of the card wire with the longitudinal direction of the card wire in the zone between the undercut segment (124, 224) and the tip segment (118, 218, 
‘332 does not teach the structural element is positioned closer to the tip segment compared to the position of the undercut segment.
However, Hollingsworth teaches a care wire with a structural element 12 located at the tip downward.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the teaching of ‘332 with the location of Hollingsworth in order to improve fiber separation. 
	As to claims 2-3, ‘322 teaches a groove in the side of the tooth (see figure 3).
	As to claim 4-7 and 14-15, ‘322 teaches a groove in the side of the tooth (see figure 6; top).
With respect to the limitation of a depth, roughness, and thickness, the specification contains no disclosure of either the critical nature of the claimed depth, roughness, and thickness or any unexpected results arising therefrom, and that as such the 0.03 mm, .2 um, and .25 mm was arbitrary and therefore obvious.  Such depth, roughness, and thickness limitation cannot be a basis for patentability, since where patentability is said to be based upon diameter or another depth, roughness, and thickness or another variable in the claim, the applicant must show that the 0.03 mm, .2 um, and .25 mm is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934 (Fed. Cir. 1990).  One having ordinary skill in the art would be able to determine though routine experimentation the ideal dimension for a particular application.  

As to claim 13, Hollingworth teaches the mat finish in figure 7.
Response to Arguments
Applicant's arguments filed 11/5/2020 have been fully considered but they are not persuasive. The applicant argues that the specification teaches that they provide surprising results.  The applicant further argues that one of ordinary skill in the art that the combined references would overload the problem.  The examiner fails to show how this would overload the problem.  The examiner respectfully fails to see how it that it cannot be obvious to one of ordinary skill in the art to try the roughened surface as taught by Hollingsworth.  
.
Allowable Subject Matter
Claim 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732